 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    STRIKE 3 HOLDINGS, LLC,                                 Case No. 2:19-cv-00144-APG-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      JOHN DOE subscriber assigned IP address
10    70.170.107.43,
11
                                           Defendant.
12

13          This matter is before the Court on Plaintiff’s Ex Parte Motion for Leave to Serve a Third
14   Party Subpoena Prior to Rule 26(f) Conference (ECF No. 5), filed on February 13, 2019. Since
15   no Defendants have been named or served, no opposition or reply briefs have been filed.
16                                            BACKGROUND
17          On July 25, 2019, Plaintiff Strike 3 Holdings LLC., (“Plaintiff”) filed a complaint against
18   John Doe subscriber assigned IP address 70.170.107.43 (“Defendant”). Plaintiff asserts that it is
19   the registered owner of the copyright for digital media and motion pictures featured on its
20   brand’s subscription-based adult websites. Complaint (ECF No. 1, 3). Plaintiff alleges a claim
21   of copyright infringement, stating that Defendant reproduced and distributed Plaintiff’s
22   copyrighted work through the use of BitTorrent, a peer-to-peer file sharing system. Id. at 3-4.
23   Plaintiff filed the instant Motion requesting leave to serve a third party subpoena prior to
24   discovery in order to ascertain the identity of the Doe Defendant from their Internet Service
25   Providers (“ISPs”) through their Internet Protocol (“IP”) address. To obtain the IP address of the
26   Defendant using BitTorrent Plaintiff hired forensic investigator, IPP International UG (“IPP”).
27   ECF No. 5-1, Decl. of Tobias Fieser (“Fieser Decl.”), Ex. 1. Since Plaintiff can only identify
28   Defendant via the IP address, it seeks leave to serve a Rule 45 subpoena on the ISP and any
                                                          1
 1   related intermediary ISPs demanding the true name and address of the Defendant to whom the

 2   ISP issued an Internet Protocol (“IP”) address. ECF No. 5, 2. Plaintiff asserts that it will only

 3   use this information to prosecute the claims made in its Complaint. Id. at 2.

 4          Plaintiff represents that good cause exists to grant its request because: (1) it identified

 5   Doe Defendant with sufficient specificity, (2) Plaintiff’s Complaint could withstand a motion to

 6   dismiss, (3) there is a reasonable likelihood that Plaintiff can identify the Defendant and

 7   effectuate service, and (4) Plaintiff cannot properly identify and serve the Defendant without the

 8   subpoena. Id. at 5-11.

 9                                         LEGAL STANDARDS

10   I.     The Cable Privacy Act

11          The Cable Privacy Act generally prohibits cable operators from disclosing personally

12   identifiable information regarding subscribers without the prior written or electronic consent of

13   the subscriber. 47 U.S.C. § 551(c)(1). A cable operator, however, may disclose such

14   information if the disclosure is made pursuant to a court order and the cable operator provides

15   the subscriber with notice of the order. 47 U.S.C. § 551(c)(2)(B). A cable operator is defined as

16   “any person or group of persons (A) who provides cable service over a cable system and directly

17   or through one or more affiliates owns a significant interest in such cable system, or (B) who

18   otherwise controls or is responsible for, through any arrangement, the management and operation

19   of such a cable system.” 47 U.S.C. § 522(5). The ISP that Plaintiff intends to subpoena in this

20   case is a cable operator within the meaning of the Act.

21   II.    Discovery Requests Prior to the Rule 26(f) Conference

22          Generally, discovery is not permitted without a court order before the parties have held a

23   conference pursuant to Federal Rule of Civil Procedure 26(f). Fed. R. Civ. P. 26(d)(1).

24   “[H]owever, in rare cases, courts have made exceptions, permitting limited discovery to ensue

25   after filing of the complaint to permit the plaintiff to learn the identifying facts necessary to

26   permit service on the defendant.” Columbia Ins. Co. v. Seescandy.com, 185 F.R.D. 573, 577

27   (N.D.Cal.1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.1980)). “The Ninth

28   Circuit has held that when the defendants' identities are unknown at the time the complaint is
                                                        2
 1   filed, courts may grant plaintiffs leave to take early discovery to determine the defendants'

 2   identities ‘unless it is clear that discovery would not uncover the identities, or that the complaint

 3   would be dismissed on other grounds.’” 808 Holdings, LLC v. Collective of December 29, 2011

 4   Sharing Hash, 2012 U.S. Dist. LEXIS 62980, *7 (S.D.Cal. May 4, 2012) (quoting Gillespie, 629

 5   F.2d at 642). “A district court's decision to grant discovery to determine jurisdictional facts is a

 6   matter of discretion.” Columbia Ins., 185 F.R.D. at 578 (citing Wells Fargo & Co. v. Wells

 7   Fargo Express Co., 556 F.2d 406, 430 n. 24 (9th Cir.1977)). To determine whether to grant a

 8   request for early discovery, the court shall apply the conventional “good cause” standard that

 9   weighs the need for discovery to further justice against the prejudice to the opposing party.

10   Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 275–76 (N.D.Cal.2002).

11           Courts in this district apply a three-factor test when considering motions for early

12   discovery to locate certain defendants. Columbia Ins., 185 F.R.D. at 578–80. First, “the plaintiff

13   should identify the missing party with sufficient specificity such that the Court can determine

14   that defendant is a real person or entity who could be sued in federal court.” Id. at 578. Second,

15   the plaintiff “should identify all previous steps taken to locate the elusive defendant” to ensure

16   that the plaintiff has made a good faith effort to identify and serve process on the defendant. Id.

17   at 579. Third, the “plaintiff should establish to the Court's satisfaction that plaintiff's suit against

18   defendant could withstand a motion to dismiss.” Id. (citing Gillespie, 629 F.2d at 642). “[T]o

19   prevent abuse of this extraordinary application of the discovery process and to ensure that the

20   plaintiff has standing to pursue an action against defendant,” plaintiff must show that some act

21   giving rise to liability actually occurred and that the discovery is aimed at identifying the person

22   who allegedly committed the act. Id. at 579–80 (citing Plant v. Various John Does, 19

23   F.Supp.2d 1316, 1321 n. 2 (S.D.Fla.1998)).

24           Typically, District Courts within the Ninth Circuit have found good cause supporting a

25   request for early or expedited discovery in copyright infringement cases where the plaintiff

26   alleges that its copyrighted work has been infringed upon through a peer-to-peer file sharing

27   system, and sought early discovery to obtain the identities and addresses of the alleged infringers

28   through their respective ISPs. See, e.g., UMG Recordings, Inc. v. Doe, 2008 WL 4104214 (N.D.
                                                         3
 1   Cal. 2008) (granting leave to serve Rule 45 subpoena to identify doe defendant); Malibu Media,

 2   LLC v. John Does 1-10, 2012 WL 5382304 (C.D. Cal. June 27, 2012) (same).

 3                                                DISCUSSION

 4   I.     Good Cause Exists for Leave to Conduct Expedited Discovery

 5          Plaintiff has demonstrated good cause exists for leave to take limited early discovery by

 6   successfully pleading the three factors discussed above.

 7          A.      Identification of Missing Parties with Sufficient Specificity

 8          Due to the nature of internet copyright infringement cases, Plaintiff is only required to

 9   identify Defendant with sufficient specificity “to ensure that federal requirements of jurisdiction

10   and justiciability can be satisfied.” Columbia Ins., 185 F.R.D. at 578. “[A] plaintiff identifies

11   Doe defendants with sufficient specificity by providing the unique IP addresses assigned to an

12   individual defendant on the day of the allegedly infringing conduct, and by using 'geolocation

13   technology' to trace the IP addresses to a physical point of origin.” 808 Holdings, 2012 WL

14   1648838, *4 (quoting OpenMind Solutions, Inc. v. Does 1-39, 2011 WL 4715200 (N.D. Cal. Oct.

15   7, 2011)).

16          Here, Plaintiff used Maxmind, a geolocation technology, to trace Defendant’s IP address

17   to a geographic area within the Court’s jurisdiction. Plaintiff submitted a chart (albeit to its

18   Complaint) that lists the unique IP address which corresponds to the individual Defendant and

19   the ISP it is associated with. See Complaint (ECF No. 1-1); see also Fieser Decl. (ECF No. 5-1).

20   The list also includes the dates and times of the alleged infringing activity, as well as the city and

21   state where the IP address is located. Id. Therefore, Plaintiff has identified the Doe Defendant

22   with sufficient specificity and has presented evidence that the IP address is physically located in

23   this district. See OpenMind Solutions, 2011 WL 4715200 (concluding that plaintiff satisfied the

24   first factor by identifying the defendants' IP addresses and by tracing the IP addresses to a point

25   of origin within the State of California).

26          B.      Previous Attempts to Locate the Unknown Defendant

27          Plaintiff is also required to describe what good faith attempts have been made to locate

28   and serve Defendant. See Columbia Ins., 185 F.R.D. at 579. Plaintiff’s motion alleges several
                                                       4
 1   ways in which it attempted to identify Defendant including: searching the Defendant’s IP address

 2   on various search engines like http://www.google.com; research on its ability to identify the

 3   Defendant by means outside of the instant motion; and hiring computer investigator and cyber

 4   security consultant. ECF No. 5. Plaintiff maintains that it “has been unable to identify any other

 5   way to go about obtaining the identities of its infringers and does not know how else it could

 6   possibly enforce its copyrights from illegal piracy over the Internet.” Id. at 7. Thus, Plaintiff

 7   argues that it has established good cause. Id. The Court agrees. It appears as though Plaintiff

 8   has utilized all available avenues in a good faith effort to identify and locate Defendants. Thus,

 9   this factor has been met.

10          C.      Ability to Withstand a Motion to Dismiss

11          The last prong requires Plaintiff to show “that an act giving rise to civil liability actually

12   occurred and that the discovery is aimed at revealing specific identifying features of the person

13   or entity who committed that act.” Columbia Ins., 185 F.R.D. at 580. In other words, Plaintiff

14   must demonstrate that its Complaint is able to withstand a motion to dismiss. Id. at 579.

15          To prevail in a copyright infringement action, a plaintiff “must show: (1) ownership of a

16   valid copyright; and (2) that the defendant violated the copyright owner's exclusive rights under

17   the Copyright Act.” Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004) (citing 17 U.S.C.

18   § 501(a) (2003); Ets-Hokin v. Skyy Spirits, Inc., 225 F.3d 1068, 1073 (9th Cir. 2000)).

19          Plaintiff’s complaint establishes that Plaintiff is the registered owner of the copyrights for

20   several motion pictures. ECF No. 1, Ex. A. Plaintiff also avers that Defendant illegally obtained

21   Plaintiff’s copyrighted work through the use of the BitTorret protocol and thereafter illegally

22   reproduced and distributed it. Id. at 3. Consequently, Plaintiff has alleged a prima facie case of

23   copyright infringement which may withstand a motion to dismiss. In addition, Plaintiffs allege

24   the geolocation technology traced the Defendant’s IP address to a geographic area within the

25   Court’s jurisdiction. ECF No. 5, 6. Furthermore, while Plaintiff’s motion does not address the

26   issue of venue, its Complaint sufficiently alleges that venue is proper because although the true

27   identity of the Defendant is unknown, the Defendant may be found within this district.

28   Complaint (ECF No. 1,2).
                                                       5
 1          D.      Whether Requested Discovery Will Lead to Identifying Information

 2          While not a factor, the Columbia Ins. court also requires Plaintiff to demonstrate that the

 3   requested discovery will lead to identifying information about Defendants that would make

 4   service of process possible. 185 F.R.D. at 580. The Court finds that Plaintiff has adequately

 5   satisfied this inquiry. Plaintiff’s motion indicates that the only way to correlate the IP address

 6   that its investigator revealed is through the specific ISP. As such, a Rule 45 subpoena requiring

 7   the ISP to provide Plaintiff with the true name and address of the Defendant to whom the IP

 8   address belongs would lead to information that would make service of process possible.

 9                                                CONCLUSION

10          For the reasons discussed herein, the Court finds that Plaintiff has met its burden of

11   showing good cause. Accordingly,

12          IT IS HEREBY ORDERED that Plaintiff’s Ex Parte Motion for Leave to Serve a Third

13   Party Subpoena Prior to Rule 26(f) Conference (ECF No. 5) is granted, as follows:

14      1. Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to provide

15   Plaintiff with the true name and address of the Doe Defendant to whom the ISP assigned an IP

16   address as set forth in Exhibit A to the Complaint (ECF No. 1-1). Plaintiff may not subpoena

17   additional information.

18      2. Plaintiff shall attach a copy of this Order to any Rule 45 subpoena issued pursuant to this

19   Order. The ISP shall, in turn, comply with 47 U.S.C. § 551(c)(2)(B), by sending a copy of this

20   Order and the required notice to Doe Defendant.

21      3. Within 14 calendar days after service of the subpoena, the ISP shall notify the Defendant

22   that its identity has been subpoenaed by Plaintiff. The Defendant whose identity has been

23   subpoenaed shall have thirty (30) calendar days from the date of such notice to challenge the

24   disclosure by filing an appropriate pleading with this Court contesting the subpoena.

25      4. If the ISP wishes to move to quash the subpoena, it shall do so before the return date of

26   the subpoena. The return date of the subpoena must allow for at least forty-five (45) days from

27   service to production. If a motion to quash or other challenge is brought, the ISP shall preserve

28
                                                       6
 1   the information sought by Plaintiff in the subpoena pending resolution of such motion or

 2   challenge.

 3      5. Plaintiff may only use the information disclosed in response to a Rule 45 subpoena

 4   served on the ISP for the sole purpose of enforcing Plaintiff's rights as set forth in its Complaint.

 5          Dated this 20th day of February, 2019.
 6

 7
                                                           GEORGE FOLEY, JR.
 8                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       7
